Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 1 of 75




                                                                   EXHIBIT C
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 2 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 3 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 4 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 5 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 6 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 7 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 8 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 9 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 10 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 11 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 12 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 13 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 14 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 15 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 16 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 17 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 18 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 19 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 20 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 21 of 75
FilingCase 1:19-cv-24498-MGC
       # 73738785              Document
                   E-Filed 06/18/2018    1-3 Entered
                                      09:35:55 PM on FLSD Docket 10/30/2019 Page 22 of 75


                                                      IN THE CIRCUIT COURT OF THE 11TH
                                                      JUDICIAL CIRCUIT IN AND FOR
                                                      MIAMI-DADE COUNTY, FLORIDA

                                                      CIRCUIT CIVIL DIVISION

                                                      CASE NO.: 18-006588 CA 01 (13)

        BRUCE POWERS,

                       Plaintiff,

               vs.

        CITY OF MIAMI,

                    Defendant.
        _________________________________/

            DEFENDANT, CITY OF MIAMI’S ANSWER, AFFIRMATIVE DEFENSES AND
                  DEMAND FOR JURY TRIAL TO PLAINTIFF’S COMPLAINT

               COMES NOW, Defendant, CITY OF MIAMI (“CITY”), a Florida municipal

        corporation, by and its undersigned counsel and files this, its Answer to Plaintiff’s Complaint,

        and states:

                                    PARTIES, JURISDICTION AND VENUE

               1. As to paragraphs 1-3, 5-13, 16, 17, 20, 22-25 Defendant CITY is without knowledge

        or information sufficient to form a belief as to the truth of the allegations contained therein and,

        therefore, denies same and demands strict proof thereof at time of trial.

               2. As to paragraph 4, Defendant CITY admits the allegations contained therein.

               3. As to paragraphs 14, 15, 18, 19, and 21, Defendant CITY denies the allegations

        contained therein and, therefore, denies same and demands strict proof thereof at time of trial.
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 23 of 75
                                                                               CASE NO.: 18-006588 CA 01 (13)



            4. As to paragraph 14, Defendant CITY is without knowledge or information sufficient

   to form a belief as to the truth of the allegations contained therein and, therefore, denies same

   and demands strict proof thereof at time of trial.

                                     COUNT I - FALSE ARREST

            26.    Defendant CITY re-asserts/re-alleges its answers as to each and every allegation

   set forth in paragraphs 1 through 25, as if fully set forth herein and incorporated herein.

            27.    As to paragraphs 27, 28, 30, Defendant CITY is without knowledge or

   information sufficient to form a belief as to the truth of the allegations contained therein and,

   therefore, denies same and demands strict proof thereof at time of trial.

            28.    As to paragraphs 29, 31, Defendant CITY denies the allegations contained therein

   and, therefore, denies same and demands strict proof thereof at time of trial.

                                        COUNT II - BATTERY

            32.    Defendant CITY re-asserts/re-alleges its answers as to each and every allegation

   set forth in paragraphs 1 through 25, as if fully set forth herein and incorporated herein.

            33.    As to paragraphs 33-35, Defendant CITY denies the allegations contained therein

   and, therefore, denies same and demands strict proof thereof at time of trial.

                             COUNT III – NEGLIGENT RETENTION

            36.    Defendant CITY re-asserts/re-alleges its answers as to each and every allegation

   set forth in paragraphs 1 through 25, as if fully set forth herein and incorporated herein.

            37.    As to paragraphs 37-43, Defendant CITY denies the allegations contained therein

   and, therefore, denies same and demands strict proof thereof at the time of trial.

                            COUNT IV – MALICIOUS PROSECUTION




                                                Page 2 of 5
   984863
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 24 of 75
                                                                               CASE NO.: 18-006588 CA 01 (13)



            44.   Defendant CITY re-asserts/re-alleges its answers as to each and every allegation

   set forth in paragraphs 1 through 25, as if fully set forth herein and incorporated herein.

            45.   As to paragraphs 45-47, Defendant CITY is without knowledge or information

   sufficient to form a belief as to the truth of the allegations contained therein and, therefore,

   denies same and demands strict proof thereof at time of trial.

                                     AFFIRMATIVE DEFENSES

            48.   Further answering and as an affirmative defense, Defendant CITY would allege

   and assert that Plaintiff’s complaint fails to state a claim upon which relief can be granted.

            49.   As an affirmative defense, Defendant CITY would allege and assert that

   Plaintiff’s injuries, if any, was caused in whole or in part by Plaintiff and/or Plaintiff’s own

   unlawful acts or conduct, and accordingly Plaintiff may not recover.

            50.   As an affirmative defense, Defendant CITY would allege and assert that Plaintiff

   has failed to mitigate his alleged damages.

            51.   As an affirmative defense, Defendant CITY would allege and assert that it is

   entitled to a set off or a reduction in damages for any and all benefits paid to or on behalf of

   Plaintiff by any and all collateral sources of indemnity.

            52.   As an affirmative defense, Defendant CITY would allege and assert that its

   employees were acting in the course and scope of their employment.

            53.   As an affirmative defense, Defendant CITY would allege and assert that its

   employees’ actions were in accordance with the prevailing law.

            54.   As an affirmative defense, Defendant CITY would allege and assert that at all

   times CITY employees had reasonable suspicion that Plaintiff had committed a crime.

            55.   As an affirmative defense, Defendant CITY would allege and assert that



                                                 Page 3 of 5
   984863
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 25 of 75
                                                                             CASE NO.: 18-006588 CA 01 (13)



   Plaintiff’s complaint is barred by probable cause.

            56.    As an affirmative defense, Defendant CITY would allege and assert that

   Defendant CITY is entitled to the immunity provision contained in §768.28, Florida Statutes.

            57.    As an affirmative defense, Defendant CITY would allege that it may not be held

   liable for employee conduct which is malicious or which is outside that course and scope of the

   employee’s employment, in accordance with §768.28, Florida Statutes.

            58.    As an affirmative defense, Defendant CITY would allege that all taken by the

   CITY were objectively reasonable and in good faith.

            59.    Defendant CITY reserves the right to amend and supplement these affirmative

   defenses adding such affirmative defenses as may appear to be appropriate upon further

   discovery being conducted in this case.

                                  DEMAND FOR TRIAL BY JURY

            Defendant CITY hereby demands trial by jury on all issues so triable.

            WHEREFORE, for the reasons above stated, Defendant CITY respectfully request that

   this Court enter a judgment in its favor and to award Defendant CITY its costs and expenses

   incurred in the defense of this matter.

   Dated: June 18, 2018
                                                 Respectfully submitted,

                                                 VICTORIA MÉNDEZ, City Attorney
                                                 DOUGLAS A. HARRISON, Assistant City Attorney
                                                 Attorneys for City of Miami
                                                 444 S.W. 2nd Avenue, Suite 945
                                                 Miami, FL 33130-1910
                                                 Tel.: (305) 416-1800
                                                 Fax: (305) 416-1801
                                                 E-Mail: daharrison@miamigov.com




                                                Page 4 of 5
   984863
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 26 of 75
                                                                          CASE NO.: 18-006588 CA 01 (13)



                                        By:    /s / Douglas A. Harrison
                                               Douglas A. Harrison, Assistant City Attorney
                                               Florida Bar No. 75566




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of the foregoing has been furnished to those

   individuals on the attached Service List by e-mail generated by My Florida Courts E-Filing

   Portal this 18th day of June 2018.

                                        By:    /s / Douglas A. Harrison
                                               Douglas A. Harrison, Assistant City Attorney




                                          SERVICE LIST

   Forrest Sygman, Esq.
   Dana Sasieta, Esq.
   Forrest Sygman, P.A.
   Citibank uilding, Suite 450
   7300 North Kendall Drive
   Miami, Florida 33156
   forrest@sygmanlaw.com
   Attorney for Bruce Powers




                                              Page 5 of 5
   984863
  Case#1:19-cv-24498-MGC
Filing                    Document 1-3
        73782786 E-Filed 06/19/2018     Entered
                                    02:41:44 PMon FLSD Docket 10/30/2019 Page 27 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 28 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 29 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 30 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 31 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 32 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 33 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 34 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 35 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 36 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 37 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 38 of 75
FilingCase 1:19-cv-24498-MGC
       # 95471285              Document
                   E-Filed 09/10/2019    1-3 Entered
                                      03:27:56 PM on FLSD Docket 10/30/2019 Page 39 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 40 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 41 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 42 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 43 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 44 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 45 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 46 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 47 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 48 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 49 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 50 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 51 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 52 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 53 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 54 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 55 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 56 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 57 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 58 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 59 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 60 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 61 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 62 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 63 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 64 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 65 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 66 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 67 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 68 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 69 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 70 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 71 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 72 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 73 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 74 of 75
Case 1:19-cv-24498-MGC Document 1-3 Entered on FLSD Docket 10/30/2019 Page 75 of 75
